Lowe, C. J.
Action of right; judgment for plaintiffs, who moved for a new trial, the overruling of which is the only-ground of error assigned. The motion was based upon a mistake in the production of the proper title papers on trial, and was sustained by several affidavits showing how the mistake occurred. It seems that the title papers had been in the possession of one P. W. Potter, Esq., who had negotiated the purchase of the land in controversy from one LeClaire and wife, and for some reason had taken two deeds from him at the same time, between the same parties; one of which gave to the plaintiff one-fourth of the property, the other three-eighths, which last one covering the largest and all the interest which the plaintiff had in the land, the said Potter intended to give to the counsel who conducted the trial but by mistake gave him the other, which was not known to the counsel or discovered till after the trial, when the whole matter was very clearly shown by affidavits and the production of the second deed, but the court nevertheless refused to grant a new trial. In this we cannot but think the court erred. We can scarcely imagine a stronger cause for exercising such a discretion. See Code, section 2014.
*553The decision will therefore be reversed and the canse re-' manded for a "new trial.